                                                                                  Entered on Docket
                                                                                  July 11, 2019
                                                                                  EDWARD J. EMMONS, CLERK
                                                                                  U.S. BANKRUPTCY COURT
                                                                                  NORTHERN DISTRICT OF CALIFORNIA


                                  WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)           Signed and Filed: July 11, 2019
                              1   (stephen.karotkin@weil.com)
                                  Ray C. Schrock, P.C. (pro hac vice)
                              2   (ray.schrock@weil.com)
                                  Jessica Liou (pro hac vice)               ________________________________________
                              3   (jessica.liou@weil.com)                   DENNIS MONTALI
                                  Matthew Goren (pro hac vice)              U.S. Bankruptcy Judge
                              4   (matthew.goren@weil.com)|
                                  767 Fifth Avenue
                              5   New York, NY 10153-0119
                                  Tel: 212 310 8000
                              6   Fax: 212 310 8007
                              7
                                  KELLER & BENVENUTTI LLP
                              8   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                              9   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             10   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             11   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP




                             12
 New York, NY 10153-0119




                                  Attorneys for Debtors
                             13
      767 Fifth Avenue




                                  and Debtors in Possession
                             14                               UNITED STATES BANKRUPTCY COURT
                                                              NORTHERN DISTRICT OF CALIFORNIA
                             15                                    SAN FRANCISCO DIVISION
                             16

                             17                                                        Bankruptcy Case
                                                                                       No. 19 -30088 (DM)
                             18   In re:
                                                                                       Chapter 11
                             19   PG&E CORPORATION,
                                                                                       (Lead Case)
                             20        - and -
                                                                                       (Jointly Administered)
                             21   PACIFIC GAS AND ELECTRIC
                                  COMPANY,                                             ORDER PURSUANT TO
                             22                                                        11 U.S.C. §§ 363 AND 105(a)AND FED. R.
                                                                Debtors.               BANKR. P. 6004(h) AUTHORIZING
                             23                                                        DEBTORS TO PURCHASE DIRECTORS
                                   Affects PG&E Corporation                           AND OFFICERS INSURANCE
                             24    Affects Pacific Gas and Electric Company
                                   Affects both Debtors
                             25
                                  * All papers shall be filed in the Lead Case,
                             26   No. 19-30088 (DM).

                             27

                             28
                              Case: 19-30088      Doc# 2927      Filed: 07/11/19        Entered: 07/11/19 12:48:09   Page 1 of
                                                                              3
                              1                  Upon the Motion, dated June 10, 2019 [Docket No. 2471] (the “Motion”),1 of
                              2   PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), as
                              3   debtors and debtors in possession (collectively, “PG&E” or the “Debtors”) in the above-
                              4   captioned chapter 11 cases (the “Chapter 11 Cases”), pursuant to sections 363 and 105(a) of title
                              5   11 of the United States Code (the “Bankruptcy Code”) and Rule 6004 of the Federal Rules of
                              6   Bankruptcy Procedure (the “Bankruptcy Rules”), for authority to purchase insurance coverage
                              7   in the amount of $50 million for the benefit of the current directors and officers of the Debtors,
                              8   including new officers and new directors appointed to the boards of each of the Debtors after the
                              9   Petition Date, all as more fully set forth in the Motion; and this Court having jurisdiction to
                             10   consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334,
                             11   Order Referring Bankruptcy Cases and Proceedings to Bankruptcy Judges, General Order 24
                             12   (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules for the United States District
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Court for the Northern District of California (the “Bankruptcy Local Rules”); and consideration
      767 Fifth Avenue




                             14   of the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b);
                             15   and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court
                             16   having found and determined that notice of the Motion as provided to the parties listed therein is
                             17   reasonable and sufficient under the circumstances, and it appearing that no other or further notice
                             18   need be provided; and this Court having reviewed the Motion, the Markland Declaration, the
                             19   Debtors’ reply filed in support of the Motion on July 8, 2019 [Docket No. 2882], the
                             20   supplemental declaration of Janaize Markland dated July 8, 2019 [Docket No. 2883], the
                             21   declaration of Theodore E. Tsekerides dated July 8, 2019 [Docket No. 2885], and the Wells
                             22   Declaration (as amended on February 2, 2019 [Docket No. 263]), and having considered the
                             23   objection to the Motion filed by the Official Committee of Unsecured Creditors and its supporting
                             24   papers [Docket Nos. 2829, 2831, 2833, 2835, 2875, 2876, 2877, 2878]; and this Court having
                             25   held a hearing on the Motion; and this Court having determined that the legal and factual bases
                             26   set forth in the Motion establish just cause for the relief granted herein; and it appearing that the
                             27
                                  1
                             28     Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such
                                  terms in the Motion.
                              Case: 19-30088      Doc# 2927       Filed: 07/11/19    Entered: 07/11/19 12:48:09        Page 2 of
                                                                               3
                              1   relief requested in the Motion is in the best interests of the Debtors, their estates, creditors,
                              2   shareholders, and all parties in interest; and upon all of the proceedings had before this Court and
                              3   after due deliberation and sufficient cause appearing therefor, for the reasons stated on the record
                              4   at the hearing of the Motion,
                              5                     IT IS HEREBY ORDERED THAT:
                              6                     1.   The Motion is granted as provided herein.
                              7                     2.   The Debtors are authorized, but not directed, pursuant to sections 363 and
                              8   105(a) of the Bankruptcy Code, to enter into, purchase, and procure the EIS Policy and to pay the
                              9   amount of $50 million to the protected cell on account of the premium payment and capital
                             10   contribution pursuant to the terms thereof.
                             11                     3.   Nothing herein alters or amends the terms and conditions of any of the
                             12   Insurance Policies (as defined in the Final Insurance Order) or relieves the Debtors of any of their
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   obligations under the Insurance Policies.
      767 Fifth Avenue




                             14                     4.   Notwithstanding entry of this Order, nothing herein shall create, nor is
                             15   intended to create, any rights in favor of or enhance the status of any claim held by, any party.
                             16                     5.   Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Order shall
                             17   be immediately effective and enforceable upon its entry.
                             18                     6.   The Debtors are authorized to take all steps necessary or appropriate to carry
                             19   out this Order.
                             20                     7.   This Court shall retain jurisdiction to hear and determine all matters arising
                             21   from or related to the implementation, interpretation, or enforcement of this Order.
                             22   APPROVED AS TO FORM:
                                  Dated: July 9, 2019
                             23
                                  MILBANK LLP
                             24
                                  /s/ Gregory A. Bray
                             25   Gregory A. Bray
                             26   Attorneys for Official Committee of Unsecured Creditors
                             27
                                                                         ** END OF ORDER **
                             28

                              Case: 19-30088         Doc# 2927    Filed: 07/11/19     Entered: 07/11/19 12:48:09         Page 3 of
                                                                               3
